FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 12 March 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
In light of the claim amendments filed on 19 May 2022, the rejections under 35 U.S.C. 112(b) in the Office action sent on 16 February 2022 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Dodge (U.S. Patent No. 5,429,485) as well as Jones (U.S. Patent Application Pub. No. 2009/0060753) as evidenced by Mathias et al. (U.S. Patent Application Pub. No. 2004/0082899). 
Regarding claim 1, Vandlik et al. discloses a biological component sampling cassette 28 including a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38) and configured to be attachable to a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48), wherein the cassette main body to which heat sterilization is applicable (col. 7 lines 29-33), the plurality of flow paths includes an introduction line (Fig. 9; F8 connected to donor tube 266) configured to introduce the liquid, a biological component transfer line (Fig. 9; F5 connected to tube 290) configured to transfer, to a sampling container, the biological component obtained by separation processing of the liquid, and a return line (Fig. 9; F8 connected to tube 266) configured to transfer liquid other than the biological component obtained by the separation processing (col. 24 lines 48-67), the return line is provided with a reservoir (the pump chamber of PP3; col. 24 lines 52-53) configured to temporarily store the liquid to be returned, and the reservoir is configured to be expandable and contractable (col. 8 lines 17-25), and is pressed by a return pump (Fig. 12; PP1-PP4; col. 11 lines 10-23) provided at the separation device 14 to discharge the liquid from the reservoir, but does not disclose a cassette main body provided with a plurality of flow paths that are blow molded, wherein the cassette main body includes a first sheet of a soft resin to which heat sterilization is applicable and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow paths.
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body includes a first sheet of a soft resin and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]). 
Regarding said claim, the process by which the cassette main body with a plurality of flow paths is formed which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Vandlik in view of Jones discloses all of the recited structure irrespective of the process by which the cassette main body with a plurality of flow paths is formed. Nevertheless, the process by which the cassette main body with a plurality of flow paths is formed is deemed met by Dodge.  
Dodge discloses a cassette main body provided with a plurality of flow paths 16 and/or 18 that are blow molded (col. 3 lines 59-68; col. 4 lines 34-42). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of Vandlik with a cassette main body with flow paths that are formed by blow molding as taught by Dodge for the purpose of avoiding any registration problems (col. 4 lines 34-42).
Regarding claim 3, Vandlik et al. discloses wherein the sensor pressing section 194 is provided at the return line (membrane 194 is part of pump PP3, which is part of the return line; Fig. 39B; col. 6 lines 33-39; Fig. 6).
Regarding claim 5, Vandlik et al. discloses further comprising a plurality of port members P1-P13 arranged at a peripheral edge of said cassette main body and wherein at least one tube F1-F33 is connected to each of said port members (e.g., Fig. 36). 
Regarding claim 6, Vandlik et al. discloses a biological component sampling circuit set comprising: a biological component sampling cassette 28 including a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38) and configured to be attachable to a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48); a separation processing section 20 connected to the biological component sampling cassette 28 through a tube 290, 292, 294, and/or 296 and having a processing chamber 18 configured to separate the liquid into multiple biological components by actuation of the separation device; and a bag 276, 280, 288, 304, 308, and/or 312 connected to the biological component sampling cassette through a tube 274, 278, 284, 302, 306, and/or 310, wherein the cassette main body to which heat sterilization is applicable (col. 7 lines 29-33), 3Attorney Docket PT0056-US01the plurality of flow paths includes an introduction line (Fig. 9; F8 connected to donor tube 266) configured to introduce the liquid, a biological component transfer line (Fig. 9; F5 connected to tube 290) configured to transfer, to a sampling container, the biological component obtained by separation processing of the liquid, and a return line (Fig. 9; F8 connected to tube 266) configured to transfer liquid other than the biological component obtained by the separation processing (col. 24 lines 48-67), wherein the return line is provided with a reservoir (the pump chamber of PP3; col. 24 lines 52-53) configured to temporarily store the liquid to be returned, and the reservoir is configured to selectively expand or contract (col. 8 lines 17-25), and is pressed by a return pump provided at the separation device to discharge the liquid from the reservoir (Fig. 12; PP1-PP4; col. 11 lines 10-23), but does not disclose a cassette main body provided with a plurality of flow paths that are blow molded, wherein the cassette main body includes a first sheet of a soft resin to which heat sterilization is applicable and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow path.
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body includes a first sheet of a soft resin and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]).
Regarding said claim, the process by which the cassette main body with a plurality of flow paths is formed which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Vandlik in view of Jones discloses all of the recited structure irrespective of the process by which the cassette main body with a plurality of flow paths is formed. Nevertheless, the process by which the cassette main body with a plurality of flow paths is formed is deemed met by Dodge.  
Dodge discloses a cassette main body provided with a plurality of flow paths 16 and/or 18 that are blow molded (col. 3 lines 59-68; col. 4 lines 34-42). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of Vandlik with a cassette main body with flow paths that are formed by blow molding as taught by Dodge for the purpose of avoiding any registration problems (col. 4 lines 34-42).
Regarding claim 7, Vandlik et al. discloses further comprising a plurality of port members P1-P13 arranged at a peripheral edge of said cassette main body and wherein at least one tube F1-F33 is connected to each of said port members (e.g., Fig. 36). 
Regarding claim 8, Vandlik et al. discloses a biological component sampling system comprising: a separation device 14 configured to separate a biological component (e.g., red blood cells) from liquid (e.g., plasma) containing at least one biological component (col. 23 line 49 – col. 24 line 48); and a biological component sampling cassette 28 configured to be attachable to the separation device, wherein the biological component sampling cassette 28 includes a cassette main body 188 provided with a plurality of flow paths (Fig. 8 and 9; F1-F38), wherein the cassette main to which heat sterilization is applicable (col. 7 lines 29-33), the plurality of flow paths includes an introduction line (Fig. 9; F8 connected to donor tube 266) configured to introduce the liquid, a biological component transfer line (Fig. 9; F5 connected to tube 290) configured to transfer, to a sampling container, the biological component obtained by separation processing of the liquid, and a return line (Fig. 9; F8 connected to tube 266) configured to transfer liquid other than the biological component obtained by the separation processing (col. 24 lines 48-67), the return line is provided with a reservoir (the pump chamber of PP3; col. 24 lines 52-53) configured to temporarily store the liquid to be returned, and the reservoir is configured to selectively expand or contract (col. 8 lines 17-25), and is pressed by a return pump (Fig. 12; PP1-PP4; col. 11 lines 10-23) provided at the separation device 14 to discharge the liquid from the reservoir, but does not disclose a cassette main body provided with a plurality of flow paths that are blow molded, wherein the cassette main body includes a first sheet of a soft resin to which heat sterilization is applicable and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow paths.
Jones discloses a disposable fluid cassette 220 (Fig. 3) wherein the cassette main body includes a first sheet of a soft resin and a second sheet of said soft resin, said first and second sheet being bonded to each other to form said plurality of flow paths (paras. [0031]-[0032]). The material Jones teaches for the first and second sheet includes polyvinylchloride which is known in the art to be applicable for autoclave or heat sterilization, as evidenced by Mathias et al. (para. [0064]). It would have been obvious for one having ordinary skill in the art to have provided the cassette of Vandlik et al. with the cassette main body of Jones for the purpose of using disposable components to deliver sterile fluids for medical treatment (para. [0002]).
Regarding said claim, the process by which the cassette main body with a plurality of flow paths is formed which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Vandlik in view of Jones discloses all of the recited structure irrespective of the process by which the cassette main body with a plurality of flow paths is formed. Nevertheless, the process by which the cassette main body with a plurality of flow paths is formed is deemed met by Dodge.  
Dodge discloses a cassette main body provided with a plurality of flow paths 16 and/or 18 that are blow molded (col. 3 lines 59-68; col. 4 lines 34-42). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of Vandlik with a cassette main body with flow paths that are formed by blow molding as taught by Dodge for the purpose of avoiding any registration problems (col. 4 lines 34-42).
Regarding claim 9, modified Vandlik et al. does not disclose wherein the return pump equipped at the separation device has a pressing plate configured to press the reservoir in a thickness direction.
Jones discloses wherein the return pump 210a and/or 210b equipped at the separation device has a pressing plate 240a and/or 240b configured to press the reservoir in a thickness direction (Fig. 2, 3 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling system of modified Vandlik et al. with the type of return pump taught by Jones for the purpose of delivery of fluids at a definable, consistent volumetric flow rate (para. [0030]).
Regarding claims 13 and 15, Vandlik et al. discloses a cover body 32 coupled to said separation device and configured to close over the cassette main body 28, said cover body having a holding section configured to engage a peripheral edge of said cassette main body (Fig. 2, 6, 11); wherein said holding section comprises a peripheral edge of said cover body 224 and/or 314 configured to sandwich said peripheral edge of said cassette main body against said separation device (Fig. 2, 6, 11; col. 10 lines 32-51).
Regarding claims 14, 19 and 20, Vandlik et al. does not disclose wherein the reservoir is defined by part of the first sheet and part of the second sheet, and wherein the part of the first sheet and the part of the second sheet both flex when pressed by the return pump to discharge the liquid from the reservoir.
Dodge discloses wherein the reservoir 18 is defined by part of the first sheet and part of the second sheet, and wherein the part of the first sheet and the part of the second sheet both flex when pressed by the return pump to discharge the liquid from the reservoir (col. 5 lines 16-23 and 36-42). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cassette of Vandlik with the reservoir of Dodge for the purpose of regulating fluid flow through the cassette by being compressed by a pumping means (col. 5 lines 16-23).
Regarding claim 16, Vandlik et al. discloses wherein said cassette main body further comprises a filter member 232 between said first 216 and second 194 sheets, said filter member being in fluid communication with and downstream from said reservoir (col. 11 lines 24-43).
Regarding claim 17, Vandlik et al. discloses wherein said flow paths F1-F38 are open when positive pressure is not applied (col. 9 lines 6-15).  
Regarding claim 18, Vandlik et al. discloses wherein said flow paths are closed when positive pressure is not applied (col. 11 line 57 – col. 12 line 5).

Claims 2, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vandlik et al. (U.S. Patent No. 6,481,980) in view of Dodge (U.S. Patent No. 5,429,485) as well as Jones (U.S. Patent Application Pub. No. 2009/0060753) as evidenced by Mathias et al. (U.S. Patent Application Pub. No. 2004/0082899), as applied to claims 1 and 8 above, and further in view of Perry et al. (U.S. Patent Application Pub. No. 2007/0253463).
Regarding claim 2, Vandlik et al. discloses wherein the cassette main body has a sensor pressing section 194, but does not disclose configured to press a reservoir pressure sensor equipped at the separation device, thereby detecting an inner pressure of the reservoir.
Perry et al. discloses wherein the cassette main body has a sensor pressing section 38 configured to press a reservoir pressure sensor 44 equipped at the separation device, thereby detecting an inner pressure of the reservoir. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of Vandlik et al. with the reservoir pressure sensor of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).
Regarding claim 4, modified Vandlik et al. does not disclose wherein the reservoir is expanded in an unpressed state.
Perry et al. discloses wherein the reservoir is expanded in an unpressed state (para. [0256]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of Vandlik et al. with the reservoir of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).
Regarding claims 10-12, modified Vandlik et al. discloses wherein the cassette main body has a sensor pressing section 194 (Fig. 6), but does not disclose wherein the separation device includes a reservoir pressure detection mechanism configured to detect an inner pressure of the reservoir, and a control section configured to control the return pump based on the pressure detected by the reservoir pressure detection mechanism; wherein the control section controls the return pump such that the inner pressure of the reservoir reaches a predetermined target pressure; the cassette main body has a sensor pressing section configured to press the reservoir pressure detection mechanism.
Perry et al. discloses wherein the separation device includes a reservoir pressure detection mechanism 44 configured to detect an inner pressure of the reservoir, and a control section 49 configured to control the return pump based on the pressure detected by the reservoir pressure detection mechanism; wherein the control section controls the return pump 40 such that the inner pressure of the reservoir reaches a predetermined target pressure; the cassette main body has a sensor pressing section 38 configured to press the reservoir pressure detection mechanism (Fig. 4, paras. [0250]-[0256]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sampling cassette of modified Vandlik et al. with the reservoir pressure detection mechanism, control section, and sensor pressing section of Perry et al. for the purpose of using a pressure actuation system to actuate a pump pod (Fig. 4; paras. [0250]-[0256]).

Response to Arguments
Applicant’s arguments filed on 19 May 2022 with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The subject matter of amended claim 14 and new claims 19 and 20 is deemed supported in Fig. 7 as originally filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774